 



Exhibit 10.1
SUPPLEMENTARY POOLING AGREEMENT
This Supplementary Pooling Agreement (this “Agreement”) is made and entered into
as of _March 15th _, 2006,
BY AND BETWEEN:
THE UNDERSIGNED SHAREHOLDERS OF SUN NEW MEDIA INC. (formerly known as SE GLOBAL
EQUITIES CORP.) as set out in Schedule 1 hereto (collectively referred to as the
“Shareholders” and individually as “Shareholder”)
AND:
SUN NEW MEDIA INC. (formerly known as SE GLOBAL EQUITIES CORP. ) , incorporated
under the laws of Minnesota and having an address at PO Box 297, 1142 S. Diamond
Bar Blvd., Diamond Bar, CA 91765 (“SNMI”)
AND:
CAPITAL ALLIANCE GROUP INC., incorporated under the laws of British Columbia and
having its office at Suite 1200, 777 West Broadway, Vancouver, British Columbia,
Canada V5Z 4J7#i#g CAG”#j
AND
FIDELITY TRANSFER COMPANY, 1800 South West Temple. Suite 301, Salt Lake City,
UT, 84115 (hereinafter called the “Trustee”)
WHEREAS:

A.   The Shareholders, SNMI, and the Trustee entered into a Pooling Agreement
dated September 18, 2005 (the “Original Pooling Agreement”) and the
Shareholders, SNMI and CAG entered into a Shareholdings Agreement (the
“Shareholding Agreement”) (the “Original Pooling Agreement and the Shareholding
Agreement” hereinafter collectively referred to as the “Original Agreements”)
whereby the Shareholders agreed to deposit with the Trustee those number of
shares of common stock of SNMI held by each of them as set out against their
names in Appendix A of the Original Pooling Agreement (the “Pooled Shares”) and
CAG agreed to maintain a stipulated level of shareholding in SNMI as set out in
the Shareholding Agreement (the “Agreed Shareholding Level”), subject to and
upon the respective terms and conditions of the Original Agreements.   B.  
Clause 4.1(b) of the Original Pooling Agreement provides that the Trustee shall
be authorised to disburse the Pooled Shares to the Shareholders upon receipt of
a written instructions signed by all the Shareholders.   C.   The Shareholders,
SNMI, and the Trustee entered into a Supplementary Pooling Agreement dated
December 1st 2005 (the “Supplementary Pooling Agreement”) whereby SMIH and CAG
agreed to release from the pool the number of shares of common stock of SNMI
held by each of them as set out against their names in Schedule 2 of the
Supplementary Pooling Agreement.   D.   The Shareholders now agree that the SMIH
and CAG shall be entitled to: (i) the release of the number of Pooled Shares (in
the case of SMIH) and (ii) a reduction of the Agreed Shareholding

 



--------------------------------------------------------------------------------



 



     Level (in the case of CAG), by such number of shares set out against their
names in Schedule 2 hereto (the “Released Pooled Shares”) .   E.   Pursuant
thereto, the parties now wish to enter into this Agreement to authorise the
Trustee to disburse the Release Pooled Shares to SMIH in accordance with the
Clause 4.1(b) of the Original Pooling Agreement, to reduce the Agreed
Shareholding Level of CAG by the Released Pooled Shares and to amend the terms
and conditions of the Original Agreements.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereby agree as follows:
1. DEFINED TERMS. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Original
Agreements.
2. DISBURSEMENT OF POOLED SHARES AND REDUCTION OF AGREED SHAREHOLDING LEVEL.
     2.1 Disbursement of Pooled Shares. The Shareholders hereby authorise the
Trustees to disburse to SMIH, the number of Released Pooled Shares set out
against their respective names in Schedule 2 hereto, and the executed copy of
this Agreement shall constitute a written instruction by all Shareholders to the
Trustee for the purposes of Clause 4.1(b) of the Original Pooling Agreement, to
disburse the Released Pooled Shares to SMIH in accordance with the provisions of
this Clause 2.
     2.2 Reduction of Agreed Shareholding Level. SNMI, SMIH and CAG hereby agree
that the Agreed Shareholding Level shall be reduced by the number of Released
Pooled Shares set out against CAG’s name in Schedule 2 hereto.
     2.3 Consent. SNMI, SMIH and CAG hereby expressly consent to the
disbursement of the Released Pooled Shares and the reduction of the Agreed
Shareholding Level in accordance with the provisions of this Clause 2.
3. TRUSTEE’S ACTIONS. The Trustee hereby agrees that it shall do all things
necessary to disburse the Released Pooled Shares to the Shareholders in
accordance with Clause 2.1 above, including executing and delivering all
documents required to effect the disbursement of the Released Pooled Shares to
SMIH in accordance with the terms thereof.
4. AMENDMENTS OF ORIGINAL POOLING AGREEMENTS.
     4.1 Amendment. All references to the Pooled Shares in the Original Pooling
Agreement and the number of Common Shares required to be maintained by CAG under
Clause 1 of the Shareholding Agreement after the disbursement and the deduction
pursuant to the Supplementary Pooling Agreement, shall be deemed to refer
respectively to: (i) the number of Pooled Shares of SMIH remaining, or (ii) the
Agreed Shareholding Level of CAG remaining, after deducting the number of
Released Pooled Shares set out against their names in Schedule 2 hereto.
     4.2 Integral Part. This Agreement shall be read together with and
constitutes an integral part of the Original Agreements and the Supplementary
Pooling Agreement. Save as provided herein, the provisions of the Original
Agreements and the Supplementary Pooling Agreement shall remain unchanged and in
full force and effect.
5. MISCELLANEOUS.
     5.1 Construction; Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Article, section, schedule, exhibit, recital
and party references are to this Agreement unless otherwise stated. No party,
nor its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the

2



--------------------------------------------------------------------------------



 



provisions of this Agreement, and all provisions of this Agreement shall be
construed in accordance with their fair meaning, and not strictly for or against
any party.
     5.2 Amendments and Modifications. No party hereto shall be bound by any
modification, amendment, termination, cancellation, rescission or suppression of
this Agreement unless the same shall be in writing and signed by it.
     5.3 Notices. All notices and other communications hereunder shall be in
writing and shall be effective when actually received by the party to which
notice is sent as follows:

     
(a) If to SNMI, to:
  With copies to:
 
  (which shall not constitute notice)
 
   
Bruno Wu Zheng, President
   
Sun New Media Inc.
   
PO Box 297, 1142 S. Diamond Bar Blvd.,
   
Diamond Bar, CA 91765
   
 
   
(b) If to the Trustee, to:
   
 
   
Fidelity Transfer Company
   
1800 South West Temple.
   
Suite 301, Salt
   
Lake City, UT, 84115
   
 
   
(c) If to the SMIH, to:
  (d) If to CAG
John Li Zongyang, Vice President
  Toby Chu, President and CEO
 
   
Sun Media Investment Holdings Ltd.
  Capital Alliance Group Inc
#387 Youjia Road, Shanghai
  12F, 777 W. Broadway, Vancouver, BC
P.R.China 200031
  Canada V5Z-4J7
Tel:8621-6467 7600
  Tel: 604-871-9909
Fax:8621-6467 7600
  Fax: 604-871-9919

or to such other address as the person to whom notice is being given may have
previously furnished to the other parties in writing in the manner set forth
above.
     5.4 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party (whether by operation of
law or otherwise) without the prior written consent of SNMI, the Shareholders
and the Trustee; provided that SNMI may assign its rights and obligations to any
affiliate, but no such assignment shall relieve SNMI of its obligations
hereunder. This Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.
     5.5 Termination of Agreement. This Agreement shall terminate when all of
the Pooled Shares have been disbursed according to the terms of the Original
Agreements.
     5.6 Representation. Each of the parties hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered on its behalf
and constitutes its legal, valid and binding obligation.
     5.7 Other Miscellaneous Provisions.
     (a) Whenever under the terms hereof the time for giving a notice or
performing an act falls upon a Saturday, Sunday, or banking holiday, such time
shall be extended to the next day on which Trustee is open for business.

3



--------------------------------------------------------------------------------



 



     (b) Each party agrees that any suit, action or proceeding with respect to
this Agreement, and the performance of the parties hereunder shall only be
brought in the courts of the State of Nevada, including any federal court
located within the State of Nevada. Accordingly, each party submits irrevocably
to the exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding and waives irrevocably any right which it may have to bring
any such suit, action or proceeding in any forum other than a court of the State
of Nevada, or in any federal court located within the State of Nevada, and any
defence which it may have to the enforcement of this provision, whether based on
the inconvenience of the forum or otherwise.
     (c) This Agreement shall be construed in accordance with and bound by the
laws of the State of Utah and the laws of the United States of America
applicable in the State of Minnesota.
     (d) This Agreement may be executed in several parts in the same form and
such part as so executed shall together constitute one original agreement, and
such parts, if more than one, shall be read together and construed as if all the
signing parties hereto had executed one copy of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
THE NEXT PAGE IS THE SIGNATURE PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the day and year first above written.

                FIDELITY TRANSFER COMPANY as Trustee   SUN NEW MEDIA INC.    
By:
  /s/ Fidelity Transfer Company   By:   /s/ Sun New Media Inc  
 
             
 
  Name:       Name:                                         
 
  Title:       Title:    

                  SHAREHOLDERS     SUN MEDIA INVESTMENT HOLDINGS LTD.   CAPITAL
ALLIANCE GROUP INC.
 
             
By:
  /s/ Sun Media Investment Holdings Ltd   By:   /s/ Capital Alliance Group, Inc.
 
 
             
 
  Name:       Name:  
 
  # of Shares Held:                                                # of Shares
Held:                              

5



--------------------------------------------------------------------------------



 



SCHEDULE 1
STOCKHOLDERS PARTY TO POOLING AGREEMENT

      NAME OF SHAREHOLDER   NUMBER OF SHARES DEPOSITED     PURSUANT TO ORIGINAL
    POOLING AGREEMENTS
 
   
Sun Media Investment Holdings Inc.
  28,000,000 Common Shares (post consolidation
 
  shares)
 
   
Capital Alliance Group Inc.
  3,999,000 Common Shares (post consolidation
 
  shares)

6



--------------------------------------------------------------------------------



 



SCHEDULE 2
NUMBER OF POOLED SHARES TO BE RELEASED
     The number of Pooled Shares shall be released to SMIH and CAG:

                  NAME OF SHAREHOLDER   NUMBER OF POOLED   NUMBER OF POOLED    
SHARES TO BE   SHARES     RELEASED   REMAINING
 
               
Sun Media Investment Holdings Inc.
    8,000,000       20,000,000  
 
               
Capital Alliance Group Inc.
    1,142,571       2.856,429  

7